                                                     !·   j




             Case: 4:19-mj-00045-DDN Doc. #: 1 Filed: 01/18/19 Page: 1 of 11 PageID #: 1
                     I

 AO 106 (Rev. 06/09) Application for a Search Warrant ·


                             UNITED STATES DISTRICT COURT                                                                         f~lE1r»
                                                                forthe
                                                    · Eastern District of Missouri                                              JAN 1 8 2019
                                                                                                                             U.S. DISTRICT COURT
                                                                                                                           EASTERN DISTRICT OF MO
                    In the Matter of the Search of                               )                                                 ST. LOUIS
    One (1) rectangular .Prism-shaped box bearing UPS tracking                   )
    1ZIR0489021892127°l, addressed to Andrew Griffin, 202 South                  )        Case No. 4:19 MJ 45 DDN
    Capelle Street, Monroe City, Missouri, and shipped from Tony                 )
 ·. Griffin at The UPS Store #4507, 8250 Calvine Road, Suite C,                  )
' Sacramento, California.                 .

                                  APPLICATION FOR A SEARCH WARRANT
     I, Adrian Lorincz, a federal law enforcement officer or an attorneyJor the government request
 a search warrant and state under penalty of perjury that I have reason to believe that on the following property:

 One (1) rectangular prism-shaped box bearing UPS tracking 1Z1R04890218921271, ~addressed to Andrew
 Griffin, 202 South Capelle Street, Monroe City, Missouri, and shipped from Tony Griffin at The UPS Store
 #4507, 8250 Calvine Road, Suite C, Sacramento, California.

 located in the ·· ----~~~----
                                EASTERN                       District of   __ _ MISSOURI
                                                                              ......;;;;..-==~-=-==-==-----
                                                                                                              , there is now concealed

                                        controlled substances and/or United States currency.

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                 ,/ evidence of a crime;
                 ,/ contraband, fruits of crinle, oi;·other items illegally possessed;
                 ,/ property designed for use, intended for use, or used in committing a crime;
                 j:J a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
              Code Section
                         ~
                                                                                               Offense Description
    · Title 21, U.S.C., §§ 846, 84l(a)(l)                            Conspiracy to possess with intent to distribute controlled
                                                                     substance(s);

          The application is based on these facts:

                   SEE ATTACHED AFFIDAVIT WHICH IS INCORPORATED HEREIN BY REFERENCE ..

                      ,/    Continued on the attached sheet.
                      D     Delayed notice of _ _ days (give exact ending date if more than 30 days:                                   is
                    requested under 18 U.S.C. § 3103a, the basis of whic~eet.                                               -


                                                                                 _             Applicant's signature   \
                                                                              ADRIAN' LORINCZ, Special Agent
                                                                              Dru Enforcement Admi ·stration

 Sworn to before me and signed in my presence.

Date:               January; 18, 2019


 City and State:         St. Louis MO                                          Hon. David D. Noce, U.S. Magistrate Judge
                                                                                              Printed name and title
                                                                                      AUSA:       ANGIE E. DANIS
   ,.   ~   .
            I

 Case: 4:19-mj-00045-DDN Doc. #: 1 Filed: 01/18/19 Page: 2 of 11 PageID #: 2
                                                                         ~81LfefD)

                                                                                            JAN 1 8 2019
                                                                                         EAU.S. DISTRICT COURT
                                              AFFIDAVIT                                    STERN DISTRICT OF MO
                                                                                               ST. LOUIS
1. I, Adrian Lorincz, Special Agent of the Drug Enforcement Administration (DEA) of the United

    States Department of Justi6e, and being duly sworn, state:

2. I am an investigative and law enforcement officer within the meaning of Section 2510(7) of

    Title 18, United States Code, and am empowered by law to conduct investigations of and to

   make arrests for offenses enumerated in Title 18, United States Code, Section 2516.

3. I have been a Special Agent with DEA since August 2015. I have completed the basic DEA

    academy and other law enforcement courses of instruction that focused on the investigation of

   persons involved in the manufacture, transportation, distribution, and sale of controlled

    substances, as well as the methods of laundering the _proceeds of these illegal activities. I am

   currently assigned to Task Force ~roup 32 at the DEA St. Louis Division Office. During the

   course of my law enforcement experience, I have participated in complex investigations of

   drug-trafficking organizations dealing in cocaine, marijuana, heroin, methamphetarriine and

   other controlled substances. I have participated in numerous drug investigations that have

   resulted in the seizure of cocaine, marijuana, heroin; and methamphetamine. I am familiar

   with and have used normal methods of investigation, including, but not limited to, visual

   surveillance, questioning of witnesses, search and arrest   ~ar,rants,   informants, pen registers,

   confidential sources and undercover agents, and court-authorized wire interceptions. My

   specialized training has included, but is not limited to, investigation of the manufacture,

  possession and distribution of controlled substance listed within the Controlled Substance Act,

   executing search and arrest warrants involving drug offenses, gathering drug and non-drug

   evidence, supervision and utilization of informants, clandestine laboratories, drug and currency

   smuggling, money laundering, monitoring drug related conversations .in other cases via court



                                                 1
 Case: 4:19-mj-00045-DDN Doc. #: 1 Filed: 01/18/19 Page: 3 of 11 PageID #: 3




   authorized interception of wire/electronic communications, and testifying in court as a witness

   in drug-related legal proceedings. I have also been trained in the interdiction of illicit.drugs

   and drug proceeds being shipped through parcel packages.

4. Based on my training, experience and       participat~on   in controlled substance investigations

   which have resulted from violations of the federal and state narcotic laws and based on my

   training and experience, it is also common for organizations to ship parcels containing illicit

   drugs to named recipients that either do not exists or have no association to the address in an

   attempt to evade law enforcement detection. Your affiant makes this affidavit in support of

   the search of the following identified United Parcel Service (UPS) package (hereinafter

  . referred to as the "subject parcel"):

       -One (1) rectangular prism-shaped box bearing UPS tracking 1Z1R04890218921271,

       addressed to Andrew Griffm, 202 South Capelle Street, Monroe City, Missouri, and

       shipped from Tony Griffm at The UPS Store #4507, 8250 Calvine Road, Suite C,

       Sacramento, California.

5. In November 2017, DEA St. Louis investigators met with a confidential source (CS) who

   reported Shawn DAVIS was a multi-ounce methamphetamine distributor operating in several

   locations, to include Quincy and Peoria, Illinois and Hannibal and Monroe City, Missouri.

   Investigators with the West Central Illinois Task Force (WCITF) had already initiated an

   investigation into DAVIS and known co-conspirators, and began working jointly with DEA

   St. Louis due to DAVIS's ties. to locales in both the Central District of Illinois and the Eastern

   District of Missouri.     ~cs   reported that DAVIS was receiving parcel packages of

   methamphetamine from a source of supply in the Sacramento, California area. Beginning in

   April 2018, WCITF utilized CS to conduct controlled purchases of methamphetamine on at



                                                 2
 Case: 4:19-mj-00045-DDN Doc. #: 1 Filed: 01/18/19 Page: 4 of 11 PageID #: 4




   least two occasions. The controlled purchases were conducted through the use of cellular

   telephon~s   and the source of supply shipped the drugs through a parcel carrier to addressed in

   the W estem District of Illinois.

6. On December 14, 2018, the Honorable Judge Sue E. Myerscough, United States District Judge

   for the Central District of Illinois, authorized the initial interception of wire and electronic

   communications, precision location information (PLI) and pen register/trap-and-trace data

   (PRTT) on cellular telephone number (309) 868-3437 ("Target Telephone #1"), a phone being

   utilized by Shawn DAVIS. Initial interception of Target Telephone #1 ended on January 15,

   2019.     During the period of interception, investigators have intercepted multiple

   communications implicating Shawn DAVIS in a.conspiracy to distribute controlled substances

   within both the Eastern District of Missouri and the Central District of Illinois. fuvestigators

   have identified Milton JONES and Kishia YOUNG as co-conspirators in this drug trafficking
                                                                       1
   organization. On December 31, 2019, investigators intercepted communications between

   DAVIS and YOUNG and between DAVIS and JONES, during which DAVIS ornhestrates the

   sale of a quantity of drugs by YOUNG to JONES. After JONES and YOUNG meet in the

   Chicago area, investigators orchestrated a vehicle stop of JONES in Springfield, Missouri.

   fuvestigators seized approximately 500 tablets of suspected MDMA from JONES.

7. On January 16, 2019, Judge Sue E. Myerscough, United States District Judge for the Central

   District of Illinois authorized the renewed interception of wire and electronic communications,

   PLI, and PRTT on Target Telephone #1, utilized, by DAVIS. futerception began the same day

   and is ongoing.

8. On January 17, 2019, the investigative team identified a parcel being shipped through UPS,

   from Sacramento, California to Monroe City, Missouri. fuvestigators utilized a commercial



                                                3
     Case: 4:19-mj-00045-DDN Doc. #: 1 Filed: 01/18/19 Page: 5 of 11 PageID #: 5




       database available to law enforcement that compiles data from several different sources,

       including public and protected sources, to query the destination address. The database results

       showed no person named Andrew Griffin at the destination address. Further checks indicated
I
       there was no Andrew Griffin associated with any address in Monroe City, Missouri.

       Investigators are aware that it is common for drug traffickers to use fictitious names with real

       addresses in an attempt to thwart law enforcement efforts at detecting and seizing illicit drug

       packages. The destination address is associated with several people, including Jayon STARK.·

       STARK is Facebook friends with DAVIS and is believed to be a member of the DAVIS DTO.

    9. Members of the investigative team have listened to several intercepts between DAVIS and

       other members of the DTO during the last several days. On January 17, 2019, at approximately

       11 :21 a.m., investigators intercepted a call between DAVIS and his suspected source of supply,

       Tommy TRAN. The following is an excerpt from that conversation.


                  DAVIS: Hell yeah, what you got going? Is everything good from up there? We
                  . . . [Unintelligible]

                  TRAN: No, it's still, it's still fucking here Bro. So ...

                  DAVIS: [groans]

                  TRAN: So I':rn, yeah man, I'm not trying to think ... know what I'm saying. I'm
                  not trying to think about it right now, till actually give it some time whatever, uh,
                  but it still says it's going to be there Friday, Ah, it's stlll here, so, I'm hoping this
                  shit doesn't fucking, know what I'm saying? Hello?

                  DAVIS: Yeah, I'm here Bro

                 TRAN: Yeah, so I'm not trying to think, uh, think bad right now. I'm just, I'm
                 thinking maybe like ...

                  DAVIS: [Unintelligible]

                 TRAN: Yeah, you know there is a fat ass storm up here but, I'm saying probably
                 take that into effect, know what I'm saying? Um, but yeah ...


                                                     4
  Case: 4:19-mj-00045-DDN Doc. #: 1 Filed: 01/18/19 Page: 6 of 11 PageID #: 6




                 DAVIS: Don't it be on trace? Look it up

                 TRAN: Uh, it says, "In transit, estimated time Friday, 1-18, by end of day," um,
                 it says label created, shipped, and then in transit

                 DAVIS: Aw yeah, that bitch prqbably out of there

                 TRAN: Yeah, it's probably, it's probably left the thing. But.as of right now it's
                 still stuck on in transit; so probably give it a few hours by afternoon.

                 DAVIS: As long as it says in transit, it's in transit

10. In this conversation between DAVIS and TRAN, investigators believe DAVIS and TRAN are

   talking about a parcel package that TRAN is shipping to DAVIS. Investigators believe that

   the parcel in question is the subject parcel that investigators have identified. Investigators

   believe that when TRAN said, "Uh, it says, "In transit, estimated time Friday, 1-18, by end of

   day," TRAN was using some type of electronic device (computer, phone, etc.) to check the

   status of the parcel and was notifying DAVIS that the parcel was scheduled to be delivered on

   Friday, January 18, 2019. It is common for drug traffickers to use the tracking systems of

   shippers such as UPS tq check on the status of their parcel for several reason, including to

   watch for unexplained delays which may indicate seizure by law enforcement and to ensure

   co-conspirators are ready for the parcel's arrival and any related distribution activities

   thereafter.

11. On January 18, 2019, investigators met with UPS Security personnel at the UPS facility located

   at 3390 Co Rd 361, Palmyra, Missouri, where the subject parcel had arrived. Officer Craig

   Russell, with the Quincy (Illinois) Police Department (QPD), arrived at the location with his

   drug detection dog (K-9), "Dioji," to assist in the investigation. Officer Russell deployed K-9

   Dioji to the area in which the subject parcel was located, and the dog alerted to the presence

   of narcotics in the package. Investigators seized the subject parcel and secured it at 3390 Co


                                                   5
 Case: 4:19-mj-00045-DDN Doc. #: 1 Filed: 01/18/19 Page: 7 of 11 PageID #: 7




   Rd 3 61, Palmyra, Missouri pending application and receipt of a search warrant for the subject

   parcel.

12. DAVIS has felony convictions for the Possession of a Firearm by a Felon (Illinois 2006) and

   Delivery of Cocaine (Illinois 2000), and is currently on bond for Possession of a Firearm by a

   Felon.(Illinois 2017).

13. I believe the subject parcel contains illicit drugs being shipped from Sacramento, California

   to Shawn DAVIS. Attached herewith is a photograph of the mailing label for the subject

   parcel, as well as a copy of the qualifications for Officer Russell's K-9, Dioji.

14. Because this investigation is ongoing and its success would be jeopardized if the contents of

   this affidavit were made public, I request that this affidavit be sealed until further order of the

   court.

                                                                                        >
                                              Adrian Lorincz
                                              Special Agent
                                              Drug Enforcement Administration


             Sworn to and subscribed before me this /   1 ~f January, 2019.


                                              DAVID D. NOCE
                                              UNITED STATES MAGISTRATE JUDGE
                                              Eastern District of Missouri




                                                 6
Case: 4:19-mj-00045-DDN Doc. #: 1 Filed: 01/18/19 Page: 8 of 11 PageID #: 8




                                                        '.

                                                                    .. . '   \   ~




  .      ..
      ·---,   ~-.
Case: 4:19-mj-00045-DDN Doc. #: 1 Filed: 01/18/19 Page: 9 of 11 PageID #: 9
      Case: 4:19-mj-00045-DDN Doc. #: 1 Filed: 01/18/19 Page: 10 of 11 PageID #: 10



                        Illinois Law Enforcement Training and Stanaards Board

                        Bruce Rauner, Governor                                                       Phone: 217/782-4540
                        Brent Fischer, Executive Director                                              Fax:217/524-5350
                                                                                                      TDD: 866-740~3933


                         Narcotic Detection Canine Recertification Report Form
                              .     Compliance with 50 ILCS 705/10.12

                                          ANNUAL'RECER'l'IFICATION




                                               Please we or print legibly
Agency: Quincy Police Dept.        Email: ayates@quincyil.gov

Address: 110 So. 8th, Quincy, IL 62301

ChiefLawEnforcementOfficer:             Rob Copley
                                        ~~~~~~~~~~-'-~~~~~~~~~~~~~~




cdnine name: Dioji~~~~~~~~~~~~~~




(Use a separate report form for each canine within the agency)


Annual certification: List the certification course attended and attach a copy of certificate/documentation

Certifying Mobile Training Unit (MTU) or approved training entity:
Illinois State Police
Location:    Pawnee Training Facility                                        Date(s): 11/12/18



NOTE: It is the responsibility of the agency to document and maintain all Narcotics Detection Canine training and -
certification to include certificates and other training materials, which demonstrates compliance with the "minimum -
certificatioD; requirements" for audit purposes.

I certify that the training reported above complies with nlinois Law Enforcement Training and Standard Board's Narcotic
Detectio          e M" ·m      Ce · cation Requirements and is true and complete to the best of my lmow1edge.


Signa                               ement Officer                                          Date
scaiiriea~~'.electtomc·:aocumeiifa.'are"fthe:1ir~fo#.~4.m~o.a.9.(_§µbiitj~$~ou.~:;E~mro1ea aociiriierit:S   shoilld be.sent to
                    ,                       11tb':aPJilicatloils'®miiio1s:iov~



                            4500 South 6th Street Road • RoOlll 173 • Springfield, IL 62703
                                                    Primed onRecycledPoper
Case: 4:19-mj-00045-DDN Doc. #: 1 Filed: 01/18/19 Page: 11 of 11 PageID #: 11




                                      ILiiNOIS STATE POLICE
                                           K-9UNIT
                                       EVALUATION FORM

                                                                                   11/1212018
                                                         ID                             DATE

   Quincy Police Dept                           110 S. gth Quincy, IL 62301
  DIST/DEPT                                                     ADDRESS

  DIOJI                      6.5YRS                                      Pawnee Training Facility
  CANINE'SNAME              AGE                            EVALUATION LOCATION

  Ser eant Patrick V ali Hoveln   ·                                                          6181
                                                                                              ID

                                                                                             4999
 EVALUATOR'S N                                                                                ID
 ******************************************************************************
 OBEDIENCE                  PASS FAIL              AGILITY                               PASS FAIL
 Heeling............... . NIA                      Hurdles ................ .             NIA
 Distance Control ....... . NIA                    Dogwalk............... .               NIA
 Stay Command ........ . NIA                       A-Frame .............. .               NIA
 Dog Aggression ........ . NIA                     Crawl ............... .                NIA
 Social Exposure ........ . NIA                    Stairs ...... ·........... .           NIA

 BUILDING SEARCH
 Search ................ . NIA
 Alert ................. . NIA
 Handler ............... . NIA
 Handler Control ......... . NIA

 ARTICLE SEARCH                                   TRACKING
 Search .............. . NIA                     - Canine . . . . . . . . . . . . . . . . . NIA
 Handler .............. . NIA                      Handler. . . . . . . . . . . . . . . . NIA

  CONTROLLED AGGRESSION                           NARCOTIC DETECTION-Room
  Criminal Apprehension .... NIA ·                .Search. . . . . . . . . . . . . . . . . x_ __.
· Recall ................. NIA                    Alert. . . . . . . . . . . . . . . . . . x__ _1_ .
 Handler ............... .N~IA'---_               Handler. . . . . . . . . . . . . . . . _K_ _ _

NARCOTIC DETECTION-Vehicle                        NARCOTIC LOCKERS                      _x_ __
Search................. X
Alert.................. X                         NARCOTIC DETECTION-Suitcases
Handler................ X                                                          . _x_ __
